Citation Nr: 1233075	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-47 778	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depression, also claimed as secondary to the tinnitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right ear hearing loss.  Until that grant, service connection only had been established for left ear hearing loss, which had been rated as 0-percent disabling (i.e., noncompensable) effectively since September 1, 1974, the day after the Veteran's military service had ended when he had returned to life as a civilian.  Thus, the grant of service connection also for the hearing loss in his right ear means that service connection is now in effect for bilateral (right and left ear) hearing loss, as opposed to just unilateral (left ear only) hearing loss.  The RO assigned a higher 10 percent initial rating for this now bilateral hearing loss disability.  The RO also granted service connection and a 10 percent rating for tinnitus.  Both ratings were made retroactively effective from January 11, 2008, the date of receipt of these claims.  However, the RO denied service connection for PTSD.  As concerning the hearing loss and tinnitus, this appeal is for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for the occasions when the disability has been more severe than at others).  He also is contesting the denial of service connection for his claimed PTSD.

During the course of his appeal, he has additionally asserted that his acquired psychiatric disorder may be secondary to his tinnitus, meaning caused or aggravated by this service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  So, in deciding this claim for a psychiatric disorder, the Board must consider all theories alleged and all potential bases of entitlement, including this notion of secondary service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

As support for his claims, the Veteran testified at a hearing at the RO in San Antonio, Texas, in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  The Veteran's daughter also provided supporting testimony.  During the hearing he submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  Also during the hearing, because of his age, the Board advanced his appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board is remanding the claims for an initial rating higher than 10 percent for the bilateral hearing loss and for service connection for an acquired psychiatric disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board is going ahead and deciding the claim for a higher initial rating for the tinnitus.


FINDING OF FACT

The Veteran has a 10 percent rating for his tinnitus, which is the highest possible schedular rating he may receive for this condition.


CONCLUSION OF LAW

There is no legal basis for assigning a rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

Whether a Higher Rating is Warranted for the Tinnitus

Disability ratings are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present, 

and if there has been variance in the severity of the disability, different ratings may be assigned for different periods of time to compensate the Veteran for this, a practice known as "staging" the rating.  See Fenderson, 12 Vet. App. at 125-26.

This particular disability in question, tinnitus, is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  It is evaluated under 38 C.F.R. § 4.87, DC 6260, which provides a 10 percent disability rating for recurrent tinnitus.  Note (2) in this code further explains that the Board must assign only a single evaluation for recurrent tinnitus, irrespective of whether the sound is perceived in one ear (i.e., unilaterally), both ears (i.e., bilaterally), or in the head.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, irrespective of whether perceived as unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit Court explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit Court therefore concluded that the lower U. S. Court of Appeals for Veterans Claims (Court/CAVC) had erred in not deferring to VA's interpretation.

In light of this, VA's regulations expressly preclude assigning a schedular rating higher than 10 percent for tinnitus.  So the Veteran's claim for a rating greater than 10 percent for his tinnitus must be denied as a matter of law inasmuch as he has failed to state a claim upon which relief may be granted.  See Sabonis, 6 Vet. App. 426, at 430.


Extra-schedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.   


If on the other hand the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

Here, the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or elsewhere in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus, the noise in the ear, such as ringing, buzzing, roaring, or clicking, and the Rating Schedule requires a single 10 percent evaluation for this disability, the Board finds that referral for extra-schedular consideration is not warranted.  

During the July 2012 hearing before the Board, the Veteran's representative argued that extra-schedular consideration is warranted, but primarily as concerning the Veteran's bilateral hearing loss.  And although by extension tinnitus also affects his hearing acuity, there is no assertion that he has symptoms of the tinnitus beyond noise in the ear, such as ringing, buzzing, roaring, or clicking, which are not already contemplated by the Rating Schedule.

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is 83 years old and does not appear to be employed.  He indicated during his July 2012 Board hearing that he had difficulties in his previous employment as a school teacher and school counselor, but due to his hearing loss, so on account of a separately compensated service-connected disability.  Moreover, he has not asserted that he is unemployable, meaning incapable of obtaining and maintaining substantially gainful employment, due to his service-connected tinnitus.  Therefore, the Board finds that no further consideration of a TDIU is warranted at this time.


ORDER

The claim for an initial rating higher than 10 percent for the tinnitus is denied.


REMAND

The two other claims that are also on appeal, for an initial rating higher than 10 percent for the bilateral hearing loss and for service connection for an acquired psychiatric disorder, require further development before being decided.  See 38 C.F.R. § 19.9(a) (2011).

Regarding the existing 10 percent rating for the bilateral hearing loss, the Veteran submitted a June 2012 audiogram during his July 2012 Board hearing, the results of which the representative maintains show the Veteran is entitled to a higher 20 percent rating for this disability.

Disability ratings for hearing impairment are derived from the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 (2011) establish eleven auditory acuity levels from I for essentially normal hearing to XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2011), which concerns exceptional patterns of hearing impairment.  See also 38 C.F.R. § 4.85(c).


An examination to measure hearing impairment for VA compensation purposes must be performed by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be performed without the use of hearing aids.  38 C.F.R. § 4.85(a). 

For exceptional patterns of hearing impairment, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, under § 4.86(b), when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A preliminary review of the June 2012 audiogram submitted during the hearing reveals that it is insufficient for rating purposes.  The evaluating audiologist did not include the results of the speech discrimination test (Maryland CNC), as required.  38 C.F.R. § 4.85(a).  Indeed, without any speech discrimination test results, thus, instead based entirely on puretone averages alone and rated using Table VIa, it does appear the Veteran's bilateral hearing loss warrants a higher 20 percent rating as his representative alleged during the hearing.  However, the evaluating audiologist did not certify that use of the speech discrimination test was inappropriate because of language difficulties, inconsistent speech discrimination scores, etc.; he simply did not include results of any speech discrimination test.  Further, while the Veteran may have demonstrated an exceptional pattern of hearing impairment, in turn allowing for evaluation of his hearing loss using Table VIa for puretone average alone, 38 C.F.R. § 4.86 requires the rater to determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  And without the results of a speech discrimination test, the rater is thus unable to determine the highest Roman numeral appropriate. 

Consequently, the Veteran should be advised that the June 2012 audiogram, apparently from a private provider, is not sufficient to serve as evidence that his bilateral hearing loss warrants a higher rating.  He should be given opportunity, in response, to supplement the record with an amended audiogram containing the necessary information and data.

His prior April 2008 and April 2011 VA audiological examinations for compensation purposes, also performed by private providers contracted by VA, are equally insufficient for rating purposes.  The April 2008 examiner simply stated the Veteran's then current symptoms were that he could not hear well, especially in a group.  The April 2011 examiner simply stated the Veteran's functional loss was that he could not hear well.  Audiological compensation examination worksheets were revised to include and address the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

This is particularly significant in this particular appeal, as the Veteran described more severe functional loss during his July 2012 Board hearing and asserted entitlement to extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  He pointed out that he had difficulty in his previous jobs, had difficulty hearing female voices, that people make fun of him when he uses his hearing aids, that he tries to do things that are required manually rather than talking, that he reads lips, that people had trouble understanding him due to confusion over what words he heard them say, that his social life has been hindered, that he does not answer his phone anymore if his daughter is home and can answer it, that he cannot hear the phone ring; and that his hearing aids amplify background noise to the point it becomes too loud and startles him.  His daughter testified that he cannot hear her voice, even with his hearing aids, and that she resultantly has to speak very loudly and feels like she is screaming at her father.  She also testified that he almost goes crazy with background noise while she is cooking, and that his extra-curricular activities have diminished immensely.  She claimed that he used to be active in museums and that he simply does not do that anymore because he cannot hear and people make comments that he must be stupid.

Because the prior VA-contracted examiners did not comment sufficiently on the specific functional effects of the Veteran's hearing loss disability, the Board also must remand this claim to provide the Veteran another VA audiological examination for compensation purposes addressing the impact of his hearing loss on his daily functioning.  Martinak, 21 Vet. App. at 455-56.

And, lastly, as concerning his claim of entitlement to service connection for PTSD, in February 2008 a clinician diagnosed, instead, major depression.  The Board therefore is expanding this claim for mental illness to also include this diagnosis of major depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

That February 2008 clinician did not additionally comment on the etiology of the major depression.  The Veteran testified during his hearing about the incidents in service that he believes have resulted in him developing PTSD or other mental illness, including one incident in particular when he witnessed an assassination attempt at the foreign embassy in Argentina.  And, as already alluded to, he is additionally claiming that his mental illness is secondary to his 
service-connected tinnitus.


Direct service connection is granted for disability directly resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Whereas service connection is permissible on a secondary basis if it is shown the claimed disability is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, to establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (2011) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service-connection claim for PTSD were again amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id., at 39852. 

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of the regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of the change.  See also 38 C.F.R. § 3.114 (2011).  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f)(3) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 

Significantly, however, these most recent changes to § 3.304(f)(3) do not affect PTSD claims predicated on combat service, prisoner-of-war (POW) status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions in subparts (f)(2), (f)(4), and (f)(5), respectively.  

These amendments to § 3.304(f)(3) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran testified during his July 2012 hearing before the Board that he is not currently receiving any mental health care, so the question that initially must be asked and answered is whether he has the required diagnosis of PTSD according to the DSM-IV criteria.  He has not been provided a VA mental status examination for compensation purposes concerning this claim, however, so at present there is only the suggestion he instead has major depression.  But the etiology of his major depression also remains uncertain, including especially in terms of whether it is related or attributable to his military service, either directly or indirectly, as secondary to his tinnitus.  Thus, the precise nature of any current acquired psychiatric disorder is unclear.  While he asserts entitlement to service connection for PTSD, and during his July 2012 Board hearing maintained that he should have been diagnosed with PTSD, the fact remains that he had not actually received this diagnosis, only instead of major depression, but which, as mentioned, also must be considered to determine whether it, too, is related to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Also, clarification, or further evidence allowing the Board to determine whether there is credible supporting evidence of his claimed in-service stressors, is required.  He does not assert he served in combat, and his service personnel records (SPRs) do not contain any such suggestion or indication.  His service separation form, DD Form 214, does not show he was awarded any decorations or commendations commonly associated with valor or heroism while engaged in combat with an enemy force.  And as his official service department records do not indicate he received any medals, badges, wounds, or decorations specifically denoting combat against enemy forces (see VAOPGCPREC 12-99 (October 18, 1999)), credible evidence is needed to verify his alleged stressors, unless, as mentioned, his claim alternatively falls within the purview of the newly amended 38 C.F.R. § 3.304(f)(3).  38 C.F.R. § 3.304(f)(2); Cohen, 10 Vet. App. 128, at 147; see West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In his November 2009 Substantive Appeal (on VA Form 9), the Veteran asserted that he had participated in undercover assignments while in service and was under constant stress.  He reported that he was exposed to gunfire attacks and ambushes.  In his July 2012 hearing testimony, he additionally asserted that he sometimes had nightmares and thought about his stressors in service, so had recollections of them.  He reported that, during service, he was stationed at the U.S. Embassy in Argentina and witnessed an assassination attempt, where people were shot.  He claimed that he was 30 or 40 feet from where people were shot.  He also reported that, during service, he was stationed at the U.S. Embassy in Turkey and was informed that he was being "shadowed" by the Russian Committee for State Security (KGB) during the Cold War.  His daughter reported that she remembered that a black KGB car would follow her father, and when he would leave on business, the car would follow their family.  She claimed that her father was out of town often, without a way to reach him, and that the family knew when he was coming back when they saw an additional black KGB car following them.

The Veteran's service personnel records indicate he was in Canada from September 1955 to September 1957, in Turkey from November 1960 to May 1963, in Panama from June 1965 to June 1968, and in Azores from November 1970 to August 1972.  There is no record that he was ever stationed in Argentina.  There is information in his service personnel records, however, suggesting that further clarification or confirmation from a service department or agency may provide the Board credible supporting evidence of his claimed in-service stressors.  Specifically, the Board notes that while, he was stationed in Panama, so near Argentina, there was political unrest in Argentina from 1966 to 1970.  It appears that, at the time, he was an instructor or chief in an electronic training department.  

It also appears he dealt with some type of electronic surveillance or radar equipment, and it is not inconceivable that he might have been sent to the U.S. Embassy in Argentina for some reason.  While aspects of his service may be classified, as he asserts that he was involved in undercover missions, the Board's review of the claim would benefit greatly from obtaining any available performance appraisals, a confirmation of his foreign service, and any other information describing the types of positions he held during service.  Therefore, additional records need to be obtained to assist in making this important determination.  38 C.F.R. § 3.159(c)(2) and (c)(3) (2011).

Already of record is a May 2008 Formal Finding as to the lack of information required to verify stressors, as the Veteran had not responded to the RO's requests for information detailing his claimed stressors in service.  However, this finding was prior to his testimony during his July 2012 Board hearing, when he provided more specific details concerning the circumstances of his service and the events that purportedly occurred.

Therefore, after obtaining additional records and determining whether there exists credible supporting evidence of his claimed in-service stressors, a medical opinion is needed concerning whether he has PTSD according to the DSM-IV criteria, and concerning the etiology of any current acquired psychiatric disorder, including major depression.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The duty to assist includes providing a medical examination for a medical nexus opinion when necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

With this in mind, the Veteran should be provided a VA psychiatric compensation examination for this necessary medical nexus opinion.  Moreover, in accordance with the amended PTSD regulations, this examination must be provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine whether he has PTSD and, if so, whether this diagnosis is the result of a stressor involving fear of hostile military or terrorist activity - again, meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and inform him that his June 2012 private audiogram, submitted to VA during his July 2012 Board hearing, is insufficient for rating purposes because the audiogram was not accompanied by results of a speech recognition test (Maryland CNC) and since the evaluating audiologist did not certify that use of the speech discrimination test was inappropriate because of language difficulties, inconsistent speech discrimination scores, etc.  Therefore give the Veteran opportunity to submit an addendum to this June 2012 audiogram or any other evidence providing this necessary additional information and certification. 

2.  After given him sufficient time to respond, schedule another VA audiological examination for compensation purposes to reassess the severity of the Veteran's bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed.  The examiner must assess the current nature, extent, and severity of this hearing loss disability, and, in so doing, must fully describe the consequent effects on the Veteran's daily functioning.  See Martinak, 21 Vet. App. at 455.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

3.  Contact the appropriate government entity(ies), including the National Personnel Records Center (NPRC) as well the Defense Finance and Accounting Services (DFAS), the United States Central Command (CENTCOM), the Defense Intelligence Agency (DIA), or any other appropriate State or Federal agency, and obtain documented verification of the Veteran's possible service in Argentina, his performance appraisals dated prior to the two appraisals of record dated in 1973 and 1974, and any information possible as concerning his duties working with some type of electronic surveillance or radar equipment.  Any information that can be provided without a breach of protocol or national security should be provided to VA.  If no such records can be found, or no longer exist, ask for specific documented confirmation of this fact.  And if it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1). 

4.  After associating all outstanding pertinent records related to the Veteran's claim for service connection for an acquired psychiatric disorder with the claims file, if, and only if, there is credible supporting evidence of his claimed in-service stressors, schedule a VA mental status examination by a psychiatrist or psychologist or contract equivalent to first ascertain all current mental disorders, particularly to identify all present diagnoses (major depression, PTSD or whatever deemed appropriate).

For all current diagnoses, a medical nexus opinion is then needed concerning the likelihood (very likely, as likely as not, or unlikely) any currently diagnosed acquired psychiatric disorder (whether PTSD, major depression or whatever) is a result or consequence of the Veteran's claimed stressors in service - and, specifically, the incidents during which he reportedly witnessed an assassination attempt where people were shot at the U.S. Embassy in Argentina and when he was reportedly was followed by the KGB while at the U.S. Embassy in Turkey.

In determining whether the Veteran has PTSD as a consequence of these claimed stressors, the examiner should consider whether these alleged events are the type contemplated by the most recent revisions to 38 C.F.R. § 3.304(f)(3) involving "fear of hostile military or terrorist activity."

The examiner is also asked to determine the likelihood (very likely, as likely as not, or unlikely) that any current mental disorder (whether major depression, PTSD or whatever) was either caused by the Veteran's tinnitus or is being made permanently worse, so chronically aggravated, by this service-connected disability, such as from being tense, aggravated, and having a short-temper on account of its affects.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  The  examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The claims file, including a copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The term "as likely as not" (at least 50-percent probability) does not mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to provide these requested opinions without resorting to speculation, he or she must discuss the reasons why this opinion cannot be provided and indicate, for example, whether information is missing or needs to be obtained (e.g., other procurable data) or that current medical knowledge yields multiple possible etiologies with none more prevalent than another. 

5.  Ensure the reports of these examinations are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate these remaining claims in light of this and any other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


